               Case 20-17355            Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                      Desc Main
Fill in this information to identify the case:         Document     Page 1 of 13

                  James Samatas
Debtor Name __________________________________________________________________

                                         Northern
United States Bankruptcy Court for the:_______________________              Illinois
                                                               District of ________
                                                                        (State)

                20-17355
Case number: _________________________




Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities
in Which the Debtor’s Estate Holds a Substantial or Controlling Interest
                                                                                                                                         12/17


                                              1/23/2021 on the value, operations, and profitability of those entities in which a
           This is the Periodic Report as of __________
           Debtor holds, or two or more Debtors collectively hold, a substantial or controlling interest (a “Controlled Non-Debtor
           Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the estate of such
           Debtor.
            [Name of Debtor] holds a substantial or controlling interest in the following entities:
               Name of Controlled Non-Debtor Entity                                    Interest of the Debtor            Tab #

               James Samatas Discretionary Trust u/t/a 9/8/88                                 None



           This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each
           Controlled Non-Debtor Entity.

           Each Entity Report consists of five exhibits.
               Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows,
                and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report,
                along with summarized footnotes.
               Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

               Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

               Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
                allocated between or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
                Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
                Entity is a party with any other Controlled Non-Debtor Entity.

               Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
                professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
                such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
                respect thereto.

           This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability       page 1
Case 20-17355   Doc 70   Filed 01/24/21 Entered 01/24/21 16:46:19   Desc Main
                          Document     Page 2 of 13
               Case 20-17355           Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                      Document     Page 3 of 13
Debtor Name      James Samatas
               _______________________________________________________                                   20-17355
                                                                                            Case number_____________________________________




              Exhibit A: Financial Statements for [Name of Controlled Non-Debtor Entity]




                See Attached




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 3
               Case 20-17355           Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                      Document     Page 4 of 13
Debtor Name       James Samatas
               _______________________________________________________                                    20-17355
                                                                                            Case number_____________________________________




              Exhibit A-1: Balance Sheet for [Name of Controlled Non-Debtor Entity] as of [date]



          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]




               See Attached




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 4
               Case 20-17355                 Doc 70     Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                         Document     Page 5 of 13
Debtor Name         James Samatas
                _______________________________________________________                                       20-17355
                                                                                               Case number_____________________________________




              Exhibit A-2: Statement of Income (Loss) for [Name of Controlled Non-Debtor Entity] for period ending [date]


              [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]



               See Attached




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 5
               Case 20-17355                 Doc 70     Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                         Document     Page 6 of 13
Debtor Name          James Samatas
                _______________________________________________________                                        20-17355
                                                                                               Case number_____________________________________




              Exhibit A-3: Statement of Cash Flows for [Name of Controlled Non-Debtor Entity] for period ending [date]


              [Provide a statement of changes in cash position for the following periods:

               (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]



              None




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 6
               Case 20-17355                 Doc 70     Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                         Document     Page 7 of 13
Debtor Name         James Samatas
               _______________________________________________________                                        20-17355
                                                                                               Case number_____________________________________




              Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for [Name of Controlled Non-Debtor Entity]
              for period ending [date]


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

               (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

               Describe the source of this information.]




               None




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 7
               Case 20-17355            Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                       Document     Page 8 of 13
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit B: Description of Operations for [Name of Controlled Non-Debtor Entity]


              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]

              The James Samatas Discretionary Trust was created on September 8, 1988 by George
              Samatas, the father of James Samatas (the “Trust”). James Samatas and George P. Colis
              were the co-Trustees of the Trust. The beneficiary of the Trust is James Samatas. The
              Trust owns interest in real property and interest in personal property. The real property
              interest in which the Trust owns an interest is the following properties:

              165 South Bloomingdale Road, Bloomingdale, Illinois 60108
              10300 SW Highway, Chicago Ridge, Illinois 60415
              420 W. Butterfield Road, Elmhurst, Illinois, 60126
              4735 Willow Springs Road, La Grange, Il 60525
              900 S. Rand Road, Lake Zurich, Il. 60047
              14601 John Humphrey Drive, Orland Park, Il 60462
              675 S. Roselle Road, Schaumburg, Il 60193
              665 W. North Avenue, Lombard, Il 60148
              555 W. Foxworth Blvd., Lombard, Il 60148
              400 W. Butterfield Road, Elmhurst, Il 60126

              John Samatas and Cynthia Thiem are asserting claims against the Trust, but those claims
              are disputed and have no validity. The Trust is asserting claims against Cynthia Thiem
              and John Samatas in an unliquidated amount but for at least $8,000,000.




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 8
               Case 20-17355            Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                       Document     Page 9 of 13
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]




          None




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 9
               Case 20-17355            Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                      Document      Page 10 of 13
Debtor Name         James Samatas
                _______________________________________________________                                     20-17355
                                                                                             Case number_____________________________________




              Exhibit D: Allocation of Tax Liabilities and Assets


              [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
              have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
              Entities.

              Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
              Non-Debtor Entity.

              Describe the source of this information.]



              There are no such agreements




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 10
               Case 20-17355            Doc 70        Filed 01/24/21 Entered 01/24/21 16:46:19                              Desc Main
                                                      Document      Page 11 of 13
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees
              otherwise payable by a Debtor


              [Describe any payment made, or obligations incurred (or claims purchased), by the Controlled Non-Debtor Entity in
              connection with any claims, administrative expenses, or professional fees that have been or could be asserted against
              any Debtor.

              Describe the source of this information.]



           No such payments




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 11
     Case 20-17355      Doc 70   Filed 01/24/21 Entered 01/24/21 16:46:19   Desc Main
                                 Document      Page 12 of 13



                               BALANCE SHEET FOR
                  JAMES SAMATAS DISCRETIONARY TRUST U/T/A 9/8/88
                            For the Period January 23, 2021


I.       ASSETS:

Artwork                                                      $50,000
Paperweights                                                 $500,000
Cash                                                         $100,000 (approximately)
Real Property                                                Unknown
Furniture and Fixtures                                       $200,000
Antiques                                                     $200,000
Pen Collection                                               $50,000
Gemstones                                                    $300,000
Claims against Cynthia Theim and John Samatas                $8,000,000 (approximately)
Loan Receivable (James Samatas) $7,000,000

         TOTAL:                                              Unknown

II.      LIABILITIES:

Disputed Liabilities:                                        Unknown

         TOTAL:                                              Unknown
 Case 20-17355   Doc 70   Filed 01/24/21 Entered 01/24/21 16:46:19   Desc Main
                          Document      Page 13 of 13



                        STATEMENT OF INCOME FOR
            JAMES SAMATAS DISCRETIONARY TRUST U/T/A 9/8/88
                For the Period January 1, 2020 to January 23, 2021


REVENUES:                                             $0.00

EXPENSES:                                             $0.00
